Citation Nr: 1125855	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial disability rating greater than 20 percent for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in December 2003.  A transcript of that hearing is of record.  

In a September 2005 decision the Board denied the appeal as to the issues listed on the instant title page.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and, in an August 2007 decision, the Veterans Court vacated the Board's decision and remanded the matters to the Board for further adjudication with the Veterans Court's decision.  

In April 2008, the Board remanded these issues to the RO via the Appeals Management Center (AMC) to provide the Veteran with additional notice and for additional development.  The issues have been returned to the Board for appellate consideration.  

Of record is an April 2010 letter from the Robert V. Chisholm, whom the Veteran appointed as his representative in 2005.  Mr. Chisholm indicated that he no longer represented the Veteran and the letter includes that a copy was sent to the Veteran.  This letter is dated prior to when the RO certified the issues to the Board following the Board's remand in April 2008, therefore the requirements of 38 C.F.R. § 14.631 apply and appear to have been adhered followed.  






FINDINGS OF FACT

1.  Hepatitis did not manifest during active service or until many years after separation from active service and is not etiologically related to the Veteran's active service.  

2.  The Veteran's diabetes mellitus does not require regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).  

2.  The criteria for entitlement to a disability rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

The Veteran has reported that he had hepatitis B, or jaundice, while stationed in Vietnam, and was diagnosed with hepatitis C in approximately 1993.  He seeks service connected compensation benefits for this disease.  He asserts that he contracted hepatitis C from contaminated water, food and/or facilities in Vietnam.  

In this regard, it is noted that the Veteran has reported to treatment providers that he was wounded during service in Vietnam and underwent knee surgery and shrapnel removal in Vietnam.  He has asserted that he was injured from a land mine explosion during service in Vietnam.  Service connection has been established for a right knee disability, although not on the basis of in-service surgery or wounds received during service.  

The Veterans Court noted that the Board did not discuss this alleged in-service knee surgery (the land mine explosion wound) with regard to the Veteran's claim for service connection for hepatitis C in the now vacated 2005 decision.  Ultimately, the Board finds that the Veteran is not credible as to these reports, and finds (as a finding of fact from the Board) that, in fact, he did not undergo surgery during service, was not wounded during service, did not have jaundice or hepatitis during service, was not found to have hepatitis or symptoms of hepatitis until many years after separation from service, and that the Veteran is not a credible historian and his statements regarding service, overall, provide highly probative evidence against his claims, clearly indicating the Veteran's willingness to provide false statements to both the Board and the Court for reasons the Board will now make clear below.

Service treatment records document that on January 14, 1970 the Veteran reported a twisting injury of his right knee.  X-rays showed Pelligrini - Stieda disease; he was assigned two weeks of light duty and told to return to clinic in two days.  January 16, 1970 orthopedic consult notes document that he reported a painful pop and sudden swelling after twisting his right knee two days earlier.  He was treated with a cylinder cast and told to return to clinic in two weeks for reevaluation.  Notes from January 29, 1970 show that the effusion that had previously been present was gone and he was prescribed physical therapy and to return to clinic in four weeks to be rechecked.  February 1970 notes document that his knee was asymptomatic and he was determined to be fit for duty.  

X-rays from May 25 1970 revealed no evidence of fracture or dislocation but Pelligrini-Stieda's disease was present.  An August 4, 1970 note states that the brace splint on his right knee came loose and he needed a doctor's evaluation for a replacement.  An August 4, 1970 orthopedic consult request noted that the Veteran had twisted his knee in January 1970 and since then had recurrent effusions, pain and stiffness.  August 11, 1970 notes document that an x-ray showed effusion under his right knee.  The August 20, 1970 consult report noted that he had good range of motion and some slight tenderness along the patella.  Impression was chondromalacia of the right patella.  Suggestions included an elastic knee brace, medication, and a reference to his quadriceps muscle but there was no mention of surgery performed or suggested.  An August 24, 1970 provides that per the orthopedic consult of August 20, 1970 the Veteran was informed of his knee condition and instructed in quadricep exercises and that no knee braces were available.  September 5, 1970 notes document that there were questions about a knee brace and walking; he was given light duty for fourteen days and informed that in the future he would have to try to perform his duties.  October 2, 1970 notes document that he requested a knee brace but that no braces were available.  

He reported other injuries in December 1970 and January 1971 but there was no mention of his knee or of any combat related injuries.  

A September 2002 Personal Information Exchange System (PIES) response documents that the Veteran served in Vietnam from November 1, 1970 to March 20, 1971.  His DD 214 documents that he had nine months and two days of foreign service but does not state what part of that service was in Vietnam.  A February 1971 neuropsychiatry summary, signed by a psychiatrist of the First Medical Batallion, First Marine Division, states that he had nineteen months of active service in the Marine Corps and "has been stationed in Vietnam some ten months."  

It is important to note that whether the Veteran arrived in Vietnam in November 1970 or in July 1970 makes no difference in this case, for reasons the Board will make clear below.   

The February 1971 neuropsychiatry clinic summary shows that on February 17, 1971, the Veteran was admitted to the hostpital on account of ostensible depression and ingestion of a reported ten barbiturate tablets.  The physician was informed by the Veteran's commanding officer that he had been restless and disruptive within the unit and that discharge from the service at the convenience of the government had been proposed.  

Interestingly, there is no mention of any mine explosion or any surgery.  

A report of medical examination, which includes that a chest x-ray had been performed on February 25, 1971, documents that he had normal lower extremities.  A section for marks, scars, and tattoos refers to a left arm tattoo, a CIRC (circumcision) scar, a VSULA (vaccination) scar and a scar of his left elbow.  That tattoo is also referenced in the report of examination from when he entered active service.  The only abnormality listed in the 1971 report was an inactive hemorrhoid.  His DD 214 shows that he was separated from active duty on March 5, 1971.  Decorations, medals, badges, commendations, citations, and campaign ribbons awarded and authorized are listed as the National Defense Service Medal and the Vietnam Service medal with one star.  

These records tend to show that the Veteran was not treated for jaundice or hepatitis during active service, that he was not injured in combat, including a land mine explosion, and did not undergo any surgical treatment, including of his right knee or the removal of shrapnel.  These records appear complete and, in fact, highly detailed. 

It is important for the Court to understand that this is not a situation regarding lost medical records but, in fact, highly detailed service treatment records which totally undermine the Veteran's claims with affirmative highly probative evidence.  If he had been treated for land mine explosion injuries or jaundice it does not follow that what appears to be complete service treatment records would fail to at least allude to such treatment and injuries given the detail of the record.  He was not awarded the Purple Heart, which also tends to show that he suffered no combat related injuries.  From these records it appears that he had knee pain treated with physical therapy, light duty, and elastic wraps, not surgery.  Also notable is that there is no mention of any scars of his knee at separation from active service.  There is a statement on that separation examination of a scar on his elbow and that scar is not mentioned on his report of entrance examination that occurred when he entered service.  It simply does not follow that if he had surgery of his right leg during service, as he has alleged, that there would be a recording of the scar on his left elbow but not of a surgical scar of his knee.  It also does not follow that if he had shrapnel removed during service there would be no mention of shrapnel in any of his service treatment records.  

In November 1972 VA received a claim for VA benefits for disease in the right knee.  The Veteran reported that he had been treated in 1969 at the U.S. Naval Hospital in Camp Lejeune and in 1970 at the U.S. Naval Hospital in Vietnam.  He also indicated that he had been treated by Dr. "D" for disease of the right knee in 1972.  With the claim he submitted a Doctor's Affidavit signed by Dr. D.  Dr. D. listed a history of complaints as pain of the right knee and associated "popping" sensation, with some knee effusion over a period of several months.  Physical findings were chondromalacia of the right patella, patellofemoral grating (or grinding), subluxation of the right patella, and effusion.  Diagnoses were chondromalacia of the right patella, chronic recurrent subluxation of the right patella.  

The Veteran's report of treatment of his right knee in 1969 and 1970 is accurate and in agreement with what his shown in the service treatment records.  Dr. D's report is more evidence that the Veteran did not have any surgical treatment prior to that report in 1972.  This is because Dr. D. provided physical findings with regard to the Veteran's right knee but did not mention surgical treatment during service or the presence of a scar.  It again simply does not follow that if the Veteran had surgical treatment of his right knee during service, Dr. D. would refer to chondromalacia, subluxation, and effusion, but neglect to mention surgical treatment or a surgical scar.  

A VA orthopedics consult report from January 1973 includes a history that the Veteran injured his knee on several occasions during service and that he had reported that the doctors in service told him he had Pellegrini-Stieda's disease.  This report states that the was treated conservatively on several occasion for the knee injury.  He reported that he was discharged in March 1971 and continued to have difficulty with his knee and that he was operated about three months earlier by his local doctor in Mobile, Alabama.  

Physical examination of the right knee revealed a 15 cm. long surgical incision scar over the anteromedial aspect of his knee.  

In a rating decision dated in July 1973, the RO granted service connection for a right knee disability based on the January 1973 VA examination.  He was to be scheduled for a one year examination to determine the extent of permanent residuals.  

In an August 1973 letter, Dr. D wrote that the Veteran was initially seen by him on August 30, 1972 complaining of pain in his right knee.  Dr. D. stated that the Veteran stated that he injured his knee on August 21, 1972 while playing basketball.  

Interestingly, there is no mention of any mine explosion or any surgery.  

He was admitted to the Mobile Infirmary on September 28, 1972 and an arthrotomy was performed on September 29, 1972.  

A January 4, 1974 VA orthopedics consultation report documents that the Veteran reported that he injured his knee in Vietnam and was operated on about two years ago in the Mobile Infirmary.  He reported that he did not know what his trouble was or what they did to his knee but that it had a long name.  Diagnosis was post-op arthrotomy, right knee, etiology undetermined, well healed, no sequellae.  X-rays showed typical Pelegrine-Stieda's calcification.  

The medical evidence and the Veteran's reports (from 1972 to 1974) show that he first had surgery of his right knee in 1972, after separation from active service.  He had no surgical scar noted until after the surgery that Dr. D. prescribed post service. His report of conservative treatment during service is consistent with the service records and inconsistent with surgical treatment during service.  It is unbelievable that if the Veteran had undergone surgical treatment during service Dr. D. would not have mentioned such in any report but would have stated that he injured his knee playing basketball.  

In June 1998 the Veteran requested a higher disability rating for his right knee disability, contending that the disability had worsened.  

VA requested and received treatment records the Veteran had identified from Dr. "H.A.L."  These records include a July 1997 note that the Veteran had right foot pain following an injury involving a 3000 pound roll on his right foot at the steel company at which he worked.  He was seen for a fractured metatarsal.  There are records up to the end of September 1997 documenting treatment for this foot injury.  A note dated in May 1998 documents that he had been injured when 3000 pounds of steel struck his knee and that he suffered from right knee pain.  A note from June 1998 includes the report that the workman's compensation people had placed him on regular duty in two weeks.  

In November 1998 the RO denied his claim for an increased rating on the basis that his knee had been injured in a work related injury many years after service.  

In VA treatment records from December 1998 the Veteran, for the first time, reported that the scar on his knee was from surgery in Vietnam.

In March 1999 the Veteran filed a claim for a nonservice-connected pension and asked that he be considered for a right hip condition as secondary to his service connected-right knee condition.  

In March 1999 the Veteran underwent a VA examination with regard to his claim for an increased rating.  The examiner stated that the Veteran was somewhat vague about the details of his right knee injury reporting that all he could remember was that he had sustained shrapnel wounds while in Vietnam and when he awakened that he had had surgery on his right knee.  He also claimed that he had a right hip condition that was secondary to his right knee condition.  

An April 5, 1999 general medical examination includes that the Veteran stated that while in Vietnam in 1969 he was injured by an exploding land mine, was unconscious for two days and that during that time a surgical procedure was performed on his right knee, he was hospitalized for only a few days and then discharged to duty with a long cast on his leg and that this remained for approximately six weeks and was replaced by a shorter cast and then a brace that he wore throughout the remainder of his tour of active duty.  

During an April 1999 hearing before an RO hearing officer, the Veteran testified that he underwent surgery of his right knee during service in Vietnam.  April 1999 transcript at 8.  

In May 1999 the RO denied his claims for an increased evaluation of his right knee but assigned a 10 percent rating for traumatic arthritis of the right knee and denied service connection for a hip disability and denied entitlement to pension.  

In July 1999, the Veteran contended that his claims should not have been denied.  He asserted that Dr. H.A.L had not treated him for his right knee but only for a foot injury.  

The Veteran's reports, as found in these records, are incredible given the earlier dated evidence.  It is not believable that he would first mention, in 1998, a mine explosion and in-service surgery of his right knee given that he had pursued a claim for service connection for his right knee disability shortly after service with no mention of a mine explosion or in-service surgery.  

Moreover, his reports of being in a long cast for six weeks followed by a short cast and then a knee brace until discharge from service are in total conflict with his service treatment records.  This is not a case where the Board is finding the Veteran incredible based on the absence of corroborating medical evidence.  Rather, it is a case where there is medical evidence but that medical evidence is in contradiction to his reports.  Given that he arrived in Vietnam sometime between July and November 1970 and left Vietnam in early March 1971, his reports of being casted are contradicted by the records recorded at that time.  July, August, September, October, and December 1970 and January and February 1971 treatment notes refer to complaints of physical symptoms without mention of a cast or that he was ever given a brace or that he was ever injured in a mine explosion or had any surgery performed.  

The Board finds, for the reasons cited above, that service records provide overwhelmingly negative evidence against the Veteran's contentions. 

It is acknowledged that the VA treatment notes and examination report refer to in-service surgical treatment of his knee.  Since there are no records of such treatment, the treatment notes and examination report references come solely from the Veteran.  That a clinician wrote down in treatment notes what the Veteran had said does not transform the Veteran's reports into credible reports in the face of overwhelming evidence to contrary.  

Additionally, his report as to the condition for which Dr. D. treated him, as expressed in his 1999 notice of disagreement, when compared with the treatment records sent directly from Dr. D. to VA, tends to show that the Veteran, in general, is not credible.  His assertion that Dr. D. treated him only for foot injury and not for a knee injury is contradicted by Dr. D's treatment records which include entries separated by months with regard to his foot and then his knee.  Whether the Veteran has a faulty memory or is knowingly misrepresenting these facts makes little difference.  In either case, this demonstrates his lack of credibility.  

In October 2002 the Veteran underwent a VA examination with regard to his claim for service connection for hepatitis C.  The report includes a medical history provided by the Veteran.  There is no reference to a claims file and the examiner's statement that his available medical records were reviewed, with no mention of anything prior to the year 2000, leaves the Board with the impression that his claims file was not reviewed.  The Veteran reported that he had hepatitis B while in Vietnam, resulting in jaundice.  The examiner noted that this apparently cleared up after symptomatic treatment.  The Veteran reported that nine years prior to the examination he was told that he had hepatitis C.  The Veteran reported that he used to be an alcoholic but denied any risk factors such as blood transfusion, intravenous drug use, or tattoos.  In a section for clinical tests, the examiner reported that November 2000 testing revealed hepatitis C.  The Veteran was asymptomatic.  

In his December 2002 notice of disagreement, the Veteran stated that he disagreed with the RO's denial of service connection for hepatitis C and alleged that he contracted the disease from contaminated water and facilities in Vietnam.  He again alleged in his August 2003 substantive appeal that hepatitis C can be contracted via contaminated food and water, and not only through blood contact or blood contamination.  

Interestingly, there is no mention of any mine explosion or any surgery.  

During the hearing before the undersigned, the Veteran testified, under oath, that his job during service in Vietnam was to clear roads and mark any mines that were found so that another unit could destroy them.  December 2003 transcript at 9.  He reported that he came into contact with water that was supposedly treated but that he "wouldn't count on it."  Id. at 10.  In response to his representative's question as to whether he was an intravenous drug user or had any combat wounds, or any type of wound at all, the Veteran replied "[n]o, no other than the yellow jaundice.  I got yellow jaundice over there."  Id. at 10.  The representative then asked him if he had any transfusions and he stated that he did not.  Id. at 10.  The Veteran testified that he had yellow jaundice and was treated for it in Da Nang "but when I got out, I didn't even know I was hepatitis.  I didn't know until I was diagnosed with it.  Well really, I wasn't diagnosed with hepatitis, it was just yellow jaundice."  Id at 10.  

The following exchange then occurred between the Veteran and his representative:  

How long did they keep you in Da Nang?

They kept me in Da Nang, as a matter of fact, I stayed in Da Nang.  I got stationed in Da Nang when I came back, yeah, I stayed there in Da Nang.

Okay but did they keep you in the hospital?

Right, in the hospital and then they put me in a unit, 1st Marine Air Wing, and I stayed there and that's where I was stationed from then on.  

Okay but when you became jaundiced, the fever, how high did the fever go, do you remember?

I couldn't, I couldn't tell you but it was a good, it was pretty good, high.  It was pretty high.  

Okay and did they actually hospitalized you or they just got - - 

Well you didn't stay in no hospital, no.  They just treated it.  

Id. at 10-11.  

As to when he found out that he had hepatitis the Veteran testified that this was in 1972 during a stay at a hospital in Mobile.  He testified as follows:  

I was diagnosed with hepatitis, when I got injured.  It think I got injured coming down some steps and then, um, I think I stayed at the hospital, it was about, uh, I'd say about a year or two afterwards when I got injured or hurt coming down some steps and I twisted my ankle and I stayed in the hospital and they diagnosed me with hepatitis B.  I had hepatitis and I said, I didn't know I had hepatitis at all.  

Id. at 11-12.  

He testified that this treatment for the sprained ankle took place at the University of Southern Alabama Hospital in Mobile.  Id. at 17.  He testified that he was first diagnosed with hepatitis C sometime twenty five or thirty years later.  Id. at 13.  

The Veteran reported that he was not tattooed during service but rather had been tattooed prior to entrance into service.  Id. at 13.  

The Veteran's testimony during the Board hearing is not credible as far as his report of hospitalization and diagnosis of hepatitis within a few years of separation from service.  In this regard, he testified that he thinks he injured his ankle and that he thinks he was hospitalized.  This demonstrates to the Board that he is so unsure of these alleged events that any statement that he was diagnosed with hepatitis in the early 1970s is of no probative value.  

As to his reports of being treated for jaundice during service, the Board finds the service treatment records more probative than the Veteran as to whether he was found to have jaundice during service.  Those records include numerous entries over the course of his service but none of those entries mention jaundice.  If he had jaundice during service it follows that these records would have noted such because other conditions are noted.  

The Board remanded the case following the hearing so that VA treatment records and records of relevant records of treatment at the University of South Alabama Medical Center from 1972 or 1973 could be obtained.  In September 2004 the RO sent a letter to the Veteran requested that he complete enclosed VA form 21-4142 , Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), so that VA could assist him in obtaining the records from the private institution.  VA also requested records of treatment for the period from January 2002 to the present from the Biloxi VA facility.  The records from the Biloxi VA facility were added to the record.  

In October 2004 VA received the completed Form 21-4142 in which the Veteran identified records of treatment for hepatitis at the University of South Alabama Medical Center in 1972-73.  VA received a response to its request for the records in December 2006.  As expected, the University of South Alabama Hospitals stated that due to the age of the records requested they were unable to locate any such records.  

In April 2007, the Veteran's representative at the time submitted 14 pages of records of treatment of the Veteran at the University of South Alabama Medical Center.  These are records of treatment from 2003.  The records document that the Veteran was admitted for three days in October 2003 due to upper gastrointestinal bleeding.  He provided a past medical history of hepatitis B hepatitis C, and diabetes mellitus as well as other conditions.  He reported that he had undergone cataract surgery in 2002, and that he had had shrapnel removed in Vietnam.  The records show that he was referred to the University of South Alabama Hospitals by VA.  

Also of record is a January VA general medical examination.  As to his right knee condition the Veteran told the examiner that he had to jump into holes in Vietnam and that he had knee surgery in Vietnam.  Also noted is the Veteran's report to the examiner as follows:  "right hip condition, he also had surgery while in service in Vietnam in the right hip in 04."  He also reported that he had chest surgery due to a football injury.  Again, the source of all of the alleged in-service surgical treatment is the Veteran and the recording of his statements in examination reports does not add credibility to his statements.  

Based on the Veteran's unsureness as to if he was even hospitalized and if so, for what injury, taken together with his other reports showing a lack of credibility, i.e. his report as to Dr. H.A.L.'s treatment, the Board finds the preponderance of the evidence to be against a finding that the Veteran was diagnosed with hepatitis prior to the 1990s.  Similarly, given the service treatment records and his reports shortly after service regarding his service and his knee problems, the Board finds that the Veteran did not undergo any surgical treatment during service.  Hence, he could not have contracted hepatitis C from in-service surgical treatment.  

The fact that the VA examination report and the University of South Alabama Medical Center records include the Veteran's report of removal of shrapnel and/or knee surgery in Vietnam does not add credibility to his statements.  The only source of that information is the Veteran because there are no records of removal of shrapnel or that he was ever wounded in Vietnam.  Merely telling medical practitioners that he had surgery in Vietnam does not transform his report into a credible one under the facts of this case - where the first report from any source of being wounded in Vietnam came from the Veteran decades after his service, following detailed treatment for the knee in which this "wound" was never indicated.  

In May 2008 the RO sent a letter to the Veteran asking him to identify any relevant in-service treatment with regard to his claim for service connection for hepatitis C and to complete enclosed VA Form 21-4142s as to any relevant private treatment he received.  He submitted the completed VA Form 21-4142s identifying only that he had been treated for hepatitis C and diabetes at the VA facilities in recent years (from 1990 forward).  The VA treatment records are associated with the claims file and do not show that the Veteran contracted hepatitis C during service.  

In April 2009 the Veteran underwent a VA examination with regard to his claim for service connection for hepatitis C.  As to risk factors for hepatitis C, the Veteran reported the Veteran reported that he has had blood transfusions three times, twice in the 1970s.  He reported that a history of multiple sex partners, but none recently, and a pre-service tattoo.  He denied a history of IV drug use, medication associated with liver disease, sexually transmitted diseases, hemodialysis, piercing, or intranasal cocaine use.  The examiner stated that risk factors included a history of alcohol abuse.  

The examiner diagnosed hepatitis C and offered an opinion as follows:  

As the veteran has had multiple blood transfusions and additional risk factors for hepatitis C include pre-service tattooing, ethonal use by history, multiple sexual partners by history, then the veteran's hepatitis C is less likely as not caused by, related to or worsened beyond the natural progression by military service.

The Board recognizes that the examiner's opinion is of minimal value.  For example, there is no statement as to when the blood transfusions occurred and the Veteran was in active service in the early 1970.  That being said, the rest of the record does support a finding that the Veteran does not have hepatitis C as the result of his active service.  If he had multiple blood transfusions in the 1970s these did not occur during service but after service because the service treatment records make no mention of any situation which would have included blood transfusions.  The report is also probative of a finding that the Veteran did not acquire hepatitis C from drinking contaminated water or food, as he had alleged earlier in his claim process.  If that was a possibility the Board would expect to find some statement of such in the opinion.  

The Veteran's report to this examiner, when compared to his report to the examiner in 2002, is more evidence that the Veteran is not credible.  In 2002, he denied any risk factors for hepatitis C, including blood transfusion, but in 2009 he reported that he had three blood transfusions in the 1970s.  Since both of these reports were made many years after the 1970s these inconsistent statements tend to show that the Veteran is not credible, providing highly probative evidence against all of the Veteran's claims, clearly indicating his willingness to provide incorrect statements.   

Finally, the Veteran's opinion that he has hepatitis C as the result of contaminated water, food, or facilities, is not competent evidence.  Although he has asserted that hepatitis C can be transmitted through such means he has not demonstrated that he has any expert knowledge with regard to how hepatitis C is transmitted.  How a disease such as hepatitis C is transmitted is generally not in the realm of knowledge of lay persons.  The Board finds that the question of whether hepatitis C can be transmitted by contaminated water, food, or facilities is too complex a question for the opinion of a non expert and is not a question that can be answered simply through observation by the senses.  Further, the Veteran's statements are of highly negative probative value at this point in the adjudication process.   

The Board finds that the preponderance of evidence shows the following facts:  The Veteran had no symptoms of hepatitis, nor was he found to have hepatitis during active service.  He did not have any risk factors for hepatitis during active service, including surgical treatment or exchange of blood products.  He was not wounded during active service.  He was not diagnosed with any form of hepatitis until the 1990s.  There is no medical evidence tending to show that he has hepatitis due to service.  His opinion as to how he contracted hepatitis - via exposure to contaminated water, food, or facilities in Vietnam is not competent evidence.  In short, based on all the facts above, the preponderance of evidence is against a finding that the Veteran's hepatitis C had onset during or is related to his active service.  Simply stated, it is less likely than not that this disability is related to service.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Service connection for diabetes mellitus was established in the November 2002 rating decision on appeal. At that time the RO assigned a 20 percent rating, effective July 9, 2001, the date of grant of service connection for diabetes mellitus.  

The schedular criteria for diabetes mellitus are "successive criteria."  This means that in order for a claimant to receive a rating higher than an assigned compensable rating, one additional criterion must be shown to have been met, that criterion that distinguishes the next higher rating from the rating assigned.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (citing and summarizing Camacho v. Shinseki, 21 Vet. App. 360 (2007).  

In this case, just as in Camacho, in order to warrant a 40 percent rating, it must be shown that regulation of activities is medically necessary.  Camacho v. Shinseki, 21 Vet. App. at 363.  360 (2007).  Medical evidence is required to support the criteria of regulation of activities for a 40 percent rating.  Id. at 364.  

The Veteran testified during the hearing before the undersigned that he had been treated with insulin since the year 2000, he was on a restricted diet because clinicians want him to lose weight due to his diabetes, and that "the restricted diet is the kind of diet where you got to have exercise with it also and I'm limited to my exercise."  December 2003 transcript at 3.  He testified that he could not walk or use a stationary bicycle, stating that he cannot walk from telegraph pole to telegraph pole.  Id.  He reported that if he walks around the mall he has to sit down and catch his breath and that he tires out because he has to favor one leg and that wears him out.  Id.  He testified that he had swelling, tingling, and numbness of his hands and feet.  Id. at  4.  He also testified that he had eye problems, and that this was due to his diabetes.  Id.  at 5.  Service connection is in place for peripheral neuropathy of the lower extremities and vision problems.  

The Veteran testified that his walking was affected by his legs swelling; specifically he testified that he could not walk barefooted and that if he stepped on something in the carpet he would pick it up and not even know it.  Id at 7.  He reported that he is frequently evaluated by Dr. "L" with regard to the medication that this physician prescribes for his diabetes to determine if his blood sugar levels are staying down and that "recently he's saying that everything, that it was on borderline and he said I just need to get some more exercise in , which I can't do because you know, and  to lose a little more weight."  Id. at 9.  

The Veteran's testimony does not show that his diabetes requires limitation of activities, i.e. the avoidance of strenuous occupational and recreational activities, but rather that he has difficulty engaging in such activities which are recommended by clinicians.  

In October 2002 the Veteran underwent a VA examination with regard to his diabetes.  The Veteran reported that he had been placed on insulin when he was diagnosed with the disease approximately one and one-half years before the examination.  He reported only an initial hospitalization at the time of diagnosis but denied any ketoacidosis or hypoglycemic reactions.  The examiner stated that the Veteran is restricted in his activities due to his degenerative joint disease of the lower extremities.  This report is consistent with the other reports of record and with the Veteran's testimony.  Again, this tends to show that his diabetes mellitus does not require "regulation of activities".  

Treatment notes also show that the Veteran's diabetes does not require regulation of activities.  To the contrary, clinicians encourage the Veteran to exercise in an effort to reduce his weight as part of treatment for his diabetes.  January 2003 notes include the statement that he was overweight and needed to reduce his weight but that he did not adhere to a diet and was unable to exercise due to hip pain.  November 2007 treatment notes include that the Veteran complained of fatigue and spends most of his time in bed and had been instructed to get out of bed and walk at least twice per day.  Notes, for example from 2004, attribute his fatigue to treatment for hepatitis C.  

He again underwent a VA examination with regard to his diabetes in April 2005.  He reported one episode of hypoglycemia while in a hospital in April 2004 and reported that he was not hospitalized for ketoacidosis or hypoglycemic reactions.  The examiner stated that he was on a restricted diet.  The Veteran denied any regulation of activities on account of his diabetes.  The examiner did not add any comment indicating that regulation of activities was medically required.  

In April 2009 another VA examination was conducted with regard to the Veteran's diabetes mellitus.  The examiner reported that the Veteran had no hospitalizations for hypoglycemic or ketoacidotic episodes in the past year and that the Veteran visits his diabetic care provider every six months.  As to restriction of activities, the report indicates that the Veteran reported that he cannot run because he gets short of breath.  The examiner also noted in that paragraph that the Veteran had a left total knee arthroplasty recently.  This tends to show that any restriction of activities is not required due to his diabetes mellitus but rather he abstains from strenuous activity for other reasons.  

The Veteran also reported that he is not able to achieve vaginal penetration without medication due to erectile dysfunction.  He stated that he is able to achieve penetration one time out of ten with the use of medication.  

In the August 2007 decision the Veterans Court found that the Board, in its now vacated September 2005 decision, had failed to consider whether the Veteran's loss of erectile power, which is secondarily service connected to his diabetes, possibly required regulation of activities sufficient to warrant a 40 percent rating.  

In light of this finding by the Court, the Board is obligated to address this issue. 

Regulation of activities is defined in the rating schedule as "avoidance of strenuous occupational and recreational activities."  The Veteran is clearly not required to avoid strenuous occupational and recreational activities because of his diabetes mellitus.  The treatment records demonstrate that he is encouraged by practitioners to engage in physical exercise to aid in reduction of bodyweight but is limited by physical conditions other than his diabetes from doing so.  Thus, clinicians recommend that he engage in strenuous activities as treatment for his diabetes; this is the opposite of a recommendation to avoid such activities.  

As to his loss of erectile power, the Board finds that condition does not require that he avoid strenuous activities.  If this were the case, it follows that he would not be prescribed medication to enhance his ability to obtain an erection but rather would be discouraged from engaging in sexual activity.  That his loss of erectile power is due to his diabetes and prevents him, to some extent, from engaging in sexual activity does not mean that his loss of erectile power is a regulation in the sense of avoiding strenuous activities.  In other words, the Board finds that he is not required to avoid strenuous activities because of his loss of erectile power, though he may be unable to engage in some sexual activities, at some times, due to loss of erectile power.  

Thus, he preponderance of the evidence shows that the Veteran's diabetes mellitus has not, at any time since he filed his claim, result in regulation of activities as defined by regulation and Camacho.  Hence his disability does not approximate the criteria for a schedular rating higher than the 20 percent already assigned.  Nor has the level of his disability or symptomatology, at any time since he filed his claim, been such that it could be said that it is not contemplated by the schedular criteria.  The Veteran's symptoms amount to problems with his blood sugar and he requires insulin and oral medication and a restricted diet.  These are all contemplated by the schedular criteria and a level of disability greater than what he suffers - i.e. diabetes requiring regulation of activities and resulting in hospitalization or more frequent need for treatment by a diabetic care provider  - are addressed by the schedule.  As such, referral for extraschedular consideration is not warranted.  Based on these factual findings, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2004, September 2004, March 2006, and May 2008.  These letters fully addressed all required notice elements, informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  

The notice was not provided prior to the initial RO decision.  However, since notice was provided the Veteran has had a meaningful opportunity to participate in the processing of his claims and the agency of original jurisdiction has readjudicated the issues on appeal, most recently in a supplemental statement of the case issued in April 2010.  Hence, the timing error in notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and the Veteran has submitted private treatment records.  VA provided assistance to the Veteran in obtaining records of treatment from the University of South Alabama Medical Center and was informed that the records do not exist.  VA afforded the Veteran adequate medical examinations, as detailed in the substantive part of this document.  

It has been considered by the Board that the Veteran asserts that he had surgical treatment during service in Vietnam.  This treatment, if it occurred, could be relevant to his claim for service connection for hepatitis C.  There is no indication that the agency of original jurisdiction requested records of inpatient treatment of the Veteran during service.  

The statements that the Veteran has submitted, including his testimony, when coupled with the service outpatient treatment records, is such, as explained above, that the Board finds that there are no relevant records of service inpatient treatment of the Veteran.  Simply stated, for reasons the Board has attempted to make clear above, there is no duty to delay adjudication of his appeal to search for records that do not exist.   

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


